DETAILED ACTION
This is an Office action based on application number 16/323,835 filed 7 February 2019, which is a national stage entry of PCT/US17/45930 filed 8 August 2017, which claims priority to US Provisional Application No. 62/376,760 filed 18 August 2016. Claims 1, 3, 6, 8-14, 16-17, and 20 are pending.
Amendments to the claims, filed 29 October 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2021 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 21 September 2021, are withdrawn due to Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation “wherein the polyamide adhesive layer comprises a polyamide, an ethylene-vinyl acetate copolymer, a polyolefin, a polyurethane, a styrene block copolymer, a fluoropolymer, or any combination thereof” in lines 1-4. The limitation allows for a combination of polymers that does not explicitly include a polyamide; therefore, it is unclear if the claim allows for a polyamide adhesive layer that does not necessarily comprise a polyamide polymer.
	For the purpose of prosecution, the claim is interpreted as requiring a first polyamide polymer and optionally any of the other polymers listed in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 6, 8-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (US Patent Application Publication No. US 2012/0255761 A1) (Shanai 761) in view of Bae et al. (US Patent Application Publication No. US 2010/0159234 A1) (Bae), Fujimoto et al. (JP 2002-146118A), and of Bohringer et al. (US Patent Application Publication No. US 2002/0155307 A1) (Bohringer), and as evidenced by Adamec et al. (US Patent Application Publication No. US 2009/0026384 A1) (Adamec) and Harvey (US Patent Application Publication No. US 2008/0050545 A1) (Harvey).

Regarding instant claims 1 and 6, Shanai 761 discloses an adhesive film comprising an insulating film 1, an anchor coat layer 2, and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that anchor coat 2 is a polyamide resin (paragraph [0057]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin and polyester resins inclusive of polyethylene terephthalate (paragraph [0055]).
	Shanai 761 further discloses that the thickness of the insulating layer is not less than 9 µm and not more than 100 µm (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature and density.

	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Bohringer discloses non-porous membranes containing polyamide-4,6 (Title). Bohringer discloses that said membranes are suitable for use in thermally protective applications (paragraph [0007]), which is analogous to the insulation applications of Shanai 761 in view of Bae and Fujimoto. Bohringer teaches that such membranes have high heat resistance (paragraph [0045]).
	In the original disclosure, Applicant characterizes a high density layer is opposite to an expanded, porous layer (see Specification at page 3, lines 5-6). Therefore, the non-porous membrane of Bohringer is construed to be a high density polyamide layer as required by the instant claims.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, the use of single polyamide layer eliminates the need of an additional polyamide anchor layer, thereby reducing the number of elements necessary to produce the claimed structure.
	Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
As to the specific density of the polymer barrier layer, the prior art combination discloses the desire to use non-porous polyamides due to their heat resistance properties, but is silent with regard to the specific density. However, it is the Examiner’s position that the selection of non-porous polyamide membranes encourages the use of denser polyamide membranes. 
Since the instant specification is silent to unexpected results, the specific density of the polyamide insulation layer is not considered to confer patentability to the claims. As the insulative and heat resistant properties of a polyamide layer are variables that can be modified, among others, by the selection of non-porous, dense films, the precise density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density in the prior art combination to obtain the desired heat resistance and insulative properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Harvey provides evidence that there exists an art recognized nylon (i.e., a polyamide) film having a density of 1.13 g/cm3 known in the prior art before the effective filing date of the invention (paragraph [0044]).

Regarding instant claim 3, Shanai 761 in view of Bae and Fujimoto is relied upon as described above. The limitation of the bonding performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents 
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 8, Adamec provides evidence that polyamides, including those used as insulators, have a Young’s modulus in the range of 2.3 GPa (paragraph [0030]).

Regarding instant claim 9, FIG. 1 of Shanai 761 shows a cross-sectional view of the adhesive film which shows insulation film layer 1 to be rectangular, thus having a uniform cross-section as claimed.  Also see description at page 2, paragraph [0045].

Regarding instant claim 10, by replacing insulating film 1 and anchor coat layer 2 of Shanai 075 with a single polyamide insulating film, an adhesive film comprising a polyamide adhesive layer directly in contact with a polymer barrier layer is obtained.

Regarding instant claim 11, Shanai 761 describes a polyamide adhesive layer (page 3, paragraph [0060]) (i.e., a polyamide adhesive layer comprising a polyamide).

Regarding instant claim 12 and 14, Shanai 761 discloses an adhesive film comprising an insulating film 1 and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that anchor coat 2 is a polyamide resin (paragraph [0057]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin and polyester resins inclusive of polyethylene terephthalate (paragraph [0055]).
	Shanai 761 further discloses that the thickness of the insulating layer is not less than 9 µm and not more than 100 µm  (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	FIG. 3 of Shanai ‘761, two adhesive films are bonded together to form a flat cable having metal conductor elements 7 located between the adhesive films. The additional 
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature and density.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimide, polyamide, and polyesters inclusive of polyethylene terephthalate (paragraphs [0105-0106]). Bae is construed to establish that polyimides, polyamides, and polyesters inclusive of polyethylene terephthalate are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Bohringer discloses non-porous membranes containing polyamide-4,6 (Title). Bohringer discloses that said membranes are suitable for use in thermally protective applications (paragraph [0007]), which is analogous to the insulation applications of Shanai 761 in view of Bae and Fujimoto. Bohringer teaches that such membranes have high heat resistance (paragraph [0045]).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the insulation layer comprising a polyimide or polyester inclusive of polyethylene terephthalate and an anchor layer comprising a polyamide of Shanai 761 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides, polyimides, and polyesters inclusive of polyethylene terephthalate are art recognized as functionally equivalent and interchangeable materials the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, the use of single polyamide layer eliminates the need of an additional polyamide anchor layer, thereby reducing the number of elements necessary to produce the claimed structure.
	Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
As to the specific density of the polymer barrier layer, the prior art combination discloses the desire to use non-porous polyamides due to their heat resistance 
	Since the instant specification is silent to unexpected results, the specific density of the polyamide insulation layer is not considered to confer patentability to the claims. As the insulative and heat resistant properties of a polyamide layer are variables that can be modified, among others, by the selection of non-porous, dense films, the precise density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density in the prior art combination to obtain the desired heat resistance and insulative properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Harvey provides evidence that there exists an art recognized nylon (i.e., a polyamide) film having a density of 1.13 g/cm3 known in the prior art before the effective filing date of the invention (paragraph [0044]).

Regarding instant claim 13, Shanai 761 in view of Bae and Fujimoto is relied upon as described above. Although Shanai 761 does not expressly specify that the Young’s modulus of the substrate layer and the adhesive film is greater than the 

Regarding instant claim 16-17 and 20, Shanai 761 discloses an adhesive film comprising an insulating film 1 and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that anchor coat 2 is a polyamide resin (paragraph [0057]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin and polyester resins inclusive of polyethylene terephthalate (paragraph [0055]).
	Shanai 761 further discloses that the thickness of the insulating layer is not less than 9 µm and not more than 100 µm  (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	FIG. 3 of Shanai ‘761, two adhesive films are bonded together to form a flat cable having metal conductor elements 7 located between the adhesive films. The additional adhesive film (such as the insulation film layer of the bottom adhesive film) reads on a substrate layer for the top adhesive film.

	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimide, polyamide, and polyesters inclusive of polyethylene terephthalate (paragraphs [0105-0106]). Bae is construed to establish that polyimides, polyamides, and polyesters inclusive of polyethylene terephthalate are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Bohringer discloses non-porous membranes containing polyamide-4,6 (Title). Bohringer discloses that said membranes are suitable for use in thermally protective applications (paragraph [0007]), which is analogous to the insulation applications of Shanai 761 in view of Bae and Fujimoto. Bohringer teaches that such membranes have high heat resistance (paragraph [0045]).
	In the original disclosure, Applicant characterizes a high density layer is opposite to an expanded, porous layer (see Specification at page 3, lines 5-6). Therefore, the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the insulation layer comprising a polyimide or polyester inclusive of polyethylene terephthalate and an anchor layer comprising a polyamide of Shanai 761 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides, polyimides, and polyesters inclusive of polyethylene terephthalate are art recognized as functionally equivalent and interchangeable materials the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Furthermore, the use of single polyamide layer eliminates the need of an additional polyamide anchor layer, thereby reducing the number of elements necessary to produce the claimed structure.
	Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
As to the specific density of the polymer barrier layer, the prior art combination discloses the desire to use non-porous polyamides due to their heat resistance properties, but is silent with regard to the specific density. However, it is the Examiner’s 
	Since the instant specification is silent to unexpected results, the specific density of the polyamide insulation layer is not considered to confer patentability to the claims. As the insulative and heat resistant properties of a polyamide layer are variables that can be modified, among others, by the selection of non-porous, dense films, the precise density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density in the prior art combination to obtain the desired heat resistance and insulative properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Harvey provides evidence that there exists an art recognized nylon (i.e., a polyamide) film having a density of 1.13 g/cm3 known in the prior art before the effective filing date of the invention (paragraph [0044]).
	The limitations of the bonding performance temperature and heat performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant 
	Therefore, it would have been obvious to combine Bae, Fujimoto, and Bohringer with Shanai 761 to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the grounds of rejection are amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/10/2022